Citation Nr: 0924477	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a disability rating reduction from 100 percent to 40 
percent for service-connected residuals of prostate cancer, 
effective September 1, 2006, was proper.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran submitted evidence of VA laboratory studies at 
his Travel Board hearing in May 2009.  He waived 
consideration of the evidence by the Agency of Original 
Jurisdiction (AOJ) at that time.  However, as the Veteran's 
case is being remanded for additional development, the AOJ 
will have the opportunity to review the evidence in the first 
instance.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from September 1978 until 
his retirement in June 2005.  He was treated for prostate 
cancer while on active duty.  A review of his service 
treatment records (STRs) reflects that his prostate cancer 
was diagnosed in February 2003.  He received radiation 
therapy as well as injections of Goserelin, also known as 
Zoladex.  The last treatment was provided prior to his 
retirement in 2005.  

The Veteran submitted a claim for entitlement to service 
connection for several disorders in August 2005.  He was 
granted service connection for prostate cancer and assigned a 
100 percent rating by way of a rating decision dated in 
September 2005.  The effective date for the grant of service 
connection and disability rating was July 1, 2005, the day 
following the Veteran's retirement from active duty.  The 
Veteran was also granted entitlement to service connection 
for cutaneous T-cell lymphoma mycosis fungoides in September 
2005.  This disability was also rated at the 100 percent 
level.  

The Board notes that the Veteran was granted service 
connection for a number of additional disabilities as well.  
The combined disability rating for the other service-
connected disabilities also resulted in a 100 percent rating.  
See 38 C.F.R. § 4.25 (2008).  The RO further established 
entitlement to special monthly compensation (SMC) based on 
38 U.S.C.A. § 1114(s) because the Veteran was rated at the 
100 percent level for his lymphoma and had additional other 
disability ratings that were independently ratable at the 60 
percent level or more from July 1, 2005.

The RO provided the Veteran with notice of the rating action 
in September 2005.  He was informed that he would be 
scheduled for an examination at a future date to evaluate the 
severity of his cancer of the prostate.  

Evidence of record reflects that the Veteran was scheduled 
for a VA examination in May 2006; however, he failed to 
report.  The RO proceeded to issue a rating decision that 
implemented a reduction of the Veteran's disability rating 
for cancer of the prostate in June 2006.  The rating was 
reduced from 100 percent to a noncompensable level.  The 
effective date of the reduction was September 1, 2006.  The 
RO provided notice of the reduction on June 10, 2006.

The Veteran submitted his notice of disagreement (NOD) in 
January 2007.  He submitted copies of his STRs and a VA 
radiation therapy consultation dated in September 2006.  The 
Veteran contended that the records documented several 
residuals that he experienced as a result of the treatment he 
received for his prostate cancer.  He maintained that the 
residuals were disabling and permanent and he argued that he 
should receive a 100 percent rating for his disability.

VA treatment records show that the Veteran was followed in 
the urology department at the VA medical center (VAMC) in 
Asheville, North Carolina.  The Veteran was noted to have a 
prostate specific antigen (PSA) value of < 0.1 as of August 
15, 2006.  A radiation oncology note from December 21, 2006, 
reported that there was no evidence of disease (NED) in 
regard to the Veteran's prostate cancer.  A urology note from 
August 2, 2007, reported that the Veteran's PSA was 
undetectable.  

The Veteran was afforded a VA genitourinary examination in 
September 2007.  The examiner noted that the claims folder 
was not available for review.  She reported the Veteran's PSA 
level as 0.112.  The examiner provided diagnoses of prostate 
cancer and diabetes mellitus.  

The same examiner evaluated the Veteran in May 2008.  The 
claims folder was available for review for this examination.  
The history of the Veteran's cancer treatment and post-
service history was discussed.  The examiner noted that the 
Veteran brought in the results of a PSA value that was done 
by a private physician in May 2008.  The Veteran's PSA was 
given as 0.2.  The examiner provided pertinent diagnoses of 
prostate cancer now in biochemical remission as evidenced by 
normal PSA post-therapy, and urge urinary incontinence.

The RO increased the disability rating for the residuals of 
the Veteran's prostate cancer to 20 percent by way of a 
rating decision dated in June 2008.  The Veteran was 
evaluated on the basis of a voiding disability.  See 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2008).  
The effective date of the 20 percent rating was as of 
September 1, 2006, the date of the reduction of the 100 
percent rating.  

The Veteran was afforded another VA genitourinary examination 
in July 2008.  The examiner noted that he had been requested 
to admit the Veteran for observation to determine the 
Veteran's voiding dysfunction.  The report indicates that the 
Veteran could not be admitted for observation.  The examiner 
referenced the prior examination of May 2008.  The final 
diagnoses were prostate cancer, urge urinary incontinence, 
and erectile dysfunction.  

Additional VA treatment records were associated with the 
claims folder.  A surgical urology note from July 31, 2008, 
noted that the Veteran's PSA had been very slowly rising.  In 
that regard, the physician listed the results of six PSA 
tests ranging from August 1, 2006, to April 28, 2008.  The 
tests showed results from < 0.1 in August 2006, to 0.1 in May 
2007, to 0.2 in April 2008.  The Veteran was to return to the 
clinic in December 2008.  A determination would be made after 
the next PSA test to see if androgen blockade and breast 
irradiation would be necessary.  No further VA records were 
associated with the claims folder.

The RO increased the residual rating for the Veteran's 
prostate cancer to 40 percent by way of a rating decision 
dated in October 2008.  The 40 percent rating was made 
effective from September 1, 2006.

The Veteran testified at a Travel Board hearing in May 2009.  
He noted that he had had three PSA tests showing a rise in 
his PSA level.  He said he was told by a VA physician and a 
physician from Duke University that, even though the results 
were small increases, they showed that "they did not get all 
of his prostate cancer" with his prior treatment.  He said 
he was given a "warning order" by physicians at VAMC 
Ashville that he should go back on Zoladex.  The Veteran 
maintained that his cancer was still present and no reduction 
in his rating was warranted.  

The Veteran submitted a printout of VA PSA test results for 
eight tests done between August 2006 and December 2008.  The 
tests showed an initial PSA value of < 0.1 in August 2006 to 
a PSA of 0.3 in December 2008.

The Board notes that there is conflicting evidence of record 
as to whether the Veteran has remained cancer-free at any 
time during the pendency of his appeal.  The Board notes that 
malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  Pursuant to these provisions, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  
38 C.F.R. § 4.115b.  A "Note" to this code section states 
that following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.  

The Board also notes that the VA outpatient records from 2006 
and 2007 appear to reflect an absence of any prostate cancer.  
However, the VA examination report of September 2007 provides 
a diagnosis of prostate cancer without reference to a 
"history of" or "past history of."  The examiner also 
provided a diagnosis of diabetes mellitus which is a current 
disability for the Veteran and one that requires constant 
treatment.  

The same VA examiner provided a diagnosis that said the 
Veteran's prostate cancer was in biochemical remission, as 
evidenced by normal PSA post-therapy, in May 2008.  This 
change in diagnosis may be the result of the claims folder 
being available for review when it was not in September 2007.  
However, there is a distinct difference in diagnoses between 
the two examination reports.

The July 2008 VA examiner, aware of the report from May 2008, 
provided a diagnosis of prostate cancer.  He did not refer to 
a history of prostate cancer but appeared to include it as an 
active diagnosis.  Given that the May 2008 report said that 
the Veteran's cancer was in biochemical remission, the Board 
cannot dismiss the July 2008 examiner's diagnosis of prostate 
cancer as not reflecting evidence of current disease as the 
examiner could have also stated the cancer was in remission.

The July 2008 urology note expressed concern regarding the 
Veteran's cancer status.  It was noted that he had 
experienced a slowly increasing PSA value and that a test in 
December 2008 would be used to determine if hormone and 
radiation therapy would be required.  The Veteran provided 
the PSA value from December 2008 but the concomitant VA 
treatment record is not included in the claims folder.

In light of the conflicting evidence of whether the Veteran's 
prostate cancer can be said to be remission, at any point 
after September 1, 2006, the case must be remanded for 
additional development.  This would include obtaining any and 
all private records pertaining to the Veteran's prostate 
cancer as reflected by the May 2008 report that cited to a 
private laboratory study offered by the Veteran.  He also 
testified as to a non-VA physician's assessment of his 
condition.  The Veteran's VA records for the period after 
August 2008 must also be obtained as well as any others that 
may be identified by the Veteran.  

The Veteran must then be afforded a VA examination where the 
examiner reviews the claims folder.  The examiner can then 
opine as to whether the evidence supports a conclusion that 
the Veteran's prostate cancer was in remission at any time 
and whether the Veteran experienced either a recurrence or 
metastasis at any time and when such a recurrence or 
metastasis may have occurred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
prostate cancer disability since 2005.  
The RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

The Veteran has clearly received ongoing 
treatment at the VAMC in Ashville, with 
proof of laboratory studies done in 
August and December 2008 submitted at his 
hearing in May 2009.  At a minimum all 
additional pertinent treatment and 
laboratory records from August 2008 to 
the present must be obtained from that 
facility.

2.  The Veteran must be afforded a VA 
genitourinary examination in order to 
determine the current severity of the 
residuals of prostate cancer.  The claims 
folder should be provided to the examiner 
for review.  The examiner should identify 
any renal dysfunction or voiding 
dysfunction to include urine leakage, 
frequency, or obstructed voiding.  The 
examiner is asked to describe the 
Veteran's urinary frequency, if any, 
during the daytime and nighttime.

The examiner is also requested to review 
the medical evidence of record, as well 
as the statements from the Veteran, and 
offer an opinion as to whether the 
Veteran's prostate cancer was ever in 
remission following the cessation of 
treatment in 2005.  If so, the examiner 
should state when the remission occurred.  
The examiner is also requested to state 
whether any recurrence or metastasis of 
prostate cancer has occurred since July 
2005 and, if so, to identify when this 
occurred.

The examiner should provide a complete 
rationale for all conclusions reached.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


